Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1. 	Claims 1-12 are presented for examination.
Claim Interpretation
2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Instance in the claims 1, 3 and 4, such as “  information processing device”, “measuring device” , “displaying  control unit” etc. are interrelated under 35 USC 112 (f) as incorporated  “controller”, “computer”  and “machine tool” in the specification. 

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 8, the limitation “measure a distance to the workpiece” is not clear the distance of workpiece relative to what part of the machine tool or machine. Applicant may clarifying the issue by amending the claim or explaining.
 Dependent claims 3-6 and 9-12 are also rejected under 35 U.S.C. § 112 as they inherit all of the characteristics of the claim from which they depend and none of the dependent claims provide a cure for the indefiniteness of claim 2 and 8.
The term "smaller" in claims 4 and 10 is a relative term which renders the claim indefinite.  The term "smaller” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Dependent claims 3, 5-6 and 9, 11-12 are also rejected under 35 U.S.C. § 112 as they inherit all of the characteristics of the claim from which they depend and none of the dependent claims provide a cure for the indefiniteness of claim 2, 4, 8 and 10.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 7-8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ono et al. (US 2016/0321772 A1).
Regarding claims 1 and 7, Ono et al. discloses an information processing device(a machining information management device 20) that is connected to a measurement device ([0042], the touch probe as a measuring device 31) and a numerical control device (machine program device 76), ([0105],  Fig. 1, Fig. 9, the machining information management device can be connected to a plurality of machine tools through a local area network in a factory), the 5measurement device being provided in a vicinity of a machine tool configured to machine a workpiece using a tool ([0042]-[0043], the measurement program device include a  machining of workpiece and coordinate values or other detection values detected by the measurement device); the numerical control device (machining program 76) being configured to control the machine tool ([0006], [0010],  a numerical control type of machine tool, machining is performed based on a machining program in which movement information for moving a relative position of a tool with respect to a workpiece is designated), the information processing device comprising: 

 10a first acquisition unit configured to acquire, from the measurement device, measurement information measured by the measurement device (abstract, [0010], [0017], [0047], [0050],[0056],  The machining information management device 20 includes a test information acquiring part 30. The test information acquiring part 30 acquires information relating to the test results of the workpiece. The test information acquiring part 30, for example, receives a signal from a touch sensor 31);
a second acquisition unit configured to  from the numerical control device, state information indicating a 15state of the machine tool ([0047],[0050], [0057],  The acquiring part 23 acquires the tool information relating to the tool designated by the tool change command, information during the machining period, information of the machining start conditions); and 
a display control unit configured to cause the display unit to display the measurement information and the state information (Fig. 4-8, [0079], [0082]-[0093], a display part 28 for displaying various types of machining information, state information of the machine, the tool information of machining, coordinate information the tool, the difference in the workpiece coordinate system to the machine coordinate system when performing the current machining and inputting machining information).

5.	Regarding claims 2 and 8, 20claims 2 abd 8, Ono discloses the measurement device includes a probe configured to measure a distance to the workpiece ([0043], touch probe as measuring device , the coordinate values of the workpiece measured by the touch probe) and the display control unit causes the distance and a 25position of the probe to be displayed ( Fig. 14, [0044], [0050], [0057],   a display part for displaying the coordinate information such as distance , position, contact of current machining such as the workpiece, probe, tool).
Allowable Subject Matter
5.	Claims 3-4 and 9-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
As claims 5-6 and 11-12 are directly or indirectly dependent on claims 3-4 and 9-10, those claims are also allowable at least by virtue of their dependency if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
.
Citation Pertinent prior art
6.	 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Naruse (2018/0003485) related to a display section for displaying a model image, an input receiving section for receiving designation, in the model image, of a measurement element for which measurement is to be performed by the probe, a storage section storing, in advance, an arrangement rule defining a relationship between a shape type or a size of a measurement element and arranged positions of contact target positions of the probe, and a measurement control section for identifying, at a time of measurement execution, contact target positions of the probe based on a position of the measurement element designated by the input receiving section and for controlling a horizontal drive section so that the probe sequentially moves to the plurality of contact target positions identified).
Hon et al. (2011/0232118) discloses a contact type measurement device performs measurement with displacement of a probe, while a contact member attached to the probe is in contact with an object to be measured. Data on the relationship of a contact force of the probe to the object to be measured with an angle between the central axis of the probe and the direction of gravity, the amount of displacement of the probe, and a fluid pressure for applying a pushing-out or pulling-in force to the probe is stored in advance and, on the basis of this data, the fluid pressure or the amount of displacement of the probe is controlled to automatically and precisely adjust a fine contact force of the probe to the object to be measured. 
Kawai (US-20170308063-A1) relate to a control apparatus for a machine tool according to the present invention is a control apparatus for a machine tool that replaces a tool and performs machining on a workpiece based on a machining program. The control apparatus includes a machining program analysis part that analyzes the machining program and extracts measurement related information on the tool size measurement from the machining program, a storage part that stores the measurement related information, and a measurement program creation part that creates a measurement program for performing measurement of a tool size based on the measurement related information and basic information on the tool inputted in advance.
Kariveti (US-20180304202-A1) related to a control system of a machine tool includes an analysis device, the analysis device includes acquisition portions which acquire chronological control data when a work is machined and which acquire spatial machined surface measurement data after the machining of the work.
A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for allthat it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed wereinstead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1 009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v.  Biocraft Labs., Inc., 874 F.2d804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163USPQ 545, 549 (CCPA 1969). 

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed Kidest Bahta whose telephone number is 571-272-3737. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ali Mohammad can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application information Retrieval IPAIRI system. Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAG system, contact the Electronic Business Center (EBC) at 866-217- 9197.
/KIDEST BAHTA/      Primary Examiner, Art Unit 2119